 

Exhibit 10.1

 

 



CUSTODY AGREEMENT

 

 



dated as of December 12, 2018

 

by and between

 

MONROE CAPITAL INCOME PLUS CORPORATION

 

(“Company”)

 

and

 

U.S. BANK NATIONAL ASSOCIATION

 

(“Custodian” and “Document Custodian”)

 

 

 

 

TABLE OF CONTENTS

 

1. DEFINITIONS 2 2. APPOINTMENT OF CUSTODIAN 8 3. DUTIES OF CUSTODIAN 9 4.
REPORTING 19 5. DEPOSIT IN U.S. SECURITIES SYSTEMS 20 6. SECURITIES HELD OUTSIDE
OF THE UNITED STATES 20 7. CERTAIN GENERAL TERMS 23 8. COMPENSATION OF CUSTODIAN
25 9. RESPONSIBILITY OF CUSTODIAN 25 10. SECURITY CODES 29 11. TAX LAW 29 12.
EFFECTIVE PERIOD AND TERMINATION 30 13. REPRESENTATIONS AND WARRANTIES 31 14.
PARTIES IN INTEREST; NO THIRD PARTY BENEFIT 31 15. NOTICES 31 16. CHOICE OF LAW
AND JURISDICTION 32 17. ENTIRE AGREEMENT; COUNTERPARTS 32 18. AMENDMENT; WAIVER
33 19. SUCCESSOR AND ASSIGNS 33 20. SEVERABILITY 33 21. REQUEST FOR INSTRUCTIONS
33 22. OTHER BUSINESS 34 23. REPRODUCTION OF DOCUMENTS 34 24. MISCELLANEOUS 34

 

SCHEDULES

 

SCHEDULE A – Trade Confirmation

SCHEDULE B – Initial Authorized Persons

 

 

 

 

This CUSTODY AGREEMENT (this “Agreement”) is dated as of December 12, 2018 and
is by and among MONROE CAPITAL INCOME PLUS CORPORATION (and any successor or
permitted assign, the “Company”), a Maryland corporation, having its principal
place of business at 311 South Wacker Drive, Suite 6400, Chicago, Illinois
60606, and U.S. BANK NATIONAL ASSOCIATION, a national banking association having
a place of business at One Federal Street, Boston, Massachusetts 02110, as
custodian (in such capacity, along with any successor or permitted assign acting
as custodian hereunder, the “Custodian”) and as document custodian (in such
capacity, along with any successor or permitted assign acting as custodian
hereunder, the “Document Custodian”)

 

RECITALS

 

WHEREAS, the Company and U.S. Bank National Association are parties to that
certain Cash Custody Agreement dated as of June 27, 2018 (the “Cash Custody
Agreement”) pursuant to which U.S. Bank National Association provided cash
custody services to the Company;

 

WHEREAS, the Company and U.S. Bank National wish and agree to terminate the Cash
Custody Agreement as of the date hereof;

 

WHEREAS, the Company desires to retain U.S. Bank National Association to act as
custodian and as document custodian for the Company and each Subsidiary
hereafter identified to the Custodian in accordance with the terms of this
Agreement; and

 

WHEREAS, the Company desires that the Company’s Securities (as defined below)
and cash to be held and administered by the Custodian pursuant to this Agreement
in compliance with Section 17(f) of the 1940 Act (as defined below);

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto agree as follows:

 

1.DEFINITIONS

 

1.1         Defined Terms. In addition to terms expressly defined elsewhere
herein, the following words shall have the following meanings as used in this
Agreement:

 

“1940 Act” shall mean the Investment Company Act of 1940.

 

“Account” or “Accounts” means the Cash Account, the Securities Account, any
Subsidiary Cash Account and any Subsidiary Securities Account, and any
additional account established pursuant to or as permitted under this Agreement,
collectively.

 

“Agreement” means this Custody Agreement (as the same may be amended from time
to time in accordance with the terms hereof).

 

“Authorized Person” has the meaning set forth in Section 7.4.

 

2

 

 

“Business Day” means a day on which the Custodian or the relevant sub-
custodian, including a Foreign Sub-custodian, is open for business in the market
or country in which a transaction is to take place.

 

“Cash Account” or “Cash Accounts” means any or all of the segregated trust
accounts to be established at the Custodian to which the Custodian shall deposit
or credit and hold any cash or Proceeds received by it from time to time from or
with respect to the Securities or the sale of the interests of the Company, as
applicable, which trust accounts shall be designated the “Monroe Capital Income
Plus Corporation Interest Proceeds Account” and “Monroe Capital Income Plus
Corporation Principal Proceeds Account.”

 

“Company” has the meaning set forth in the first paragraph of this Agreement.

 

“Confidential Information” means any databases, computer programs, screen
formats, screen designs, report formats, interactive design techniques, and
other similar or related information that may be furnished to the Company by the
Custodian from time to time pursuant to this Agreement.

 

“Custodian” has the meaning set forth in the first paragraph of this Agreement.

 

“Document Custodian” means the Custodian when acting in the role of a document
custodian hereunder.

 

“Eligible Investment” means any investment that at the time of its acquisition
is one or more of the following:

 

(a)United States government and agency obligations;

 

(b)commercial paper having a rating assigned to such commercial paper by
Standard & Poor’s Rating Services or Moody’s Investor Service, Inc. (or, if
neither such organization shall rate such commercial paper at such time, by any
nationally recognized rating organization in the United States of America) equal
to one of the two highest ratings assigned by such organization, it being
understood that as of the date hereof such ratings by Standard & Poor’s Rating
Services are “A1+” and “A1” and such ratings by Moody’s Investor Service, Inc.
are “P1” and “P2”;

 

(c)interest bearing deposits in United States dollars in United States or
Canadian banks with an unrestricted surplus of at least U.S. $250,000,000,
maturing within one year; and

 

(d)money market funds (including funds of the bank serving as Custodian or its
affiliates) or United States government securities funds designed to maintain a
fixed share price and high liquidity.

 

3

 

 

“Eligible Securities Depository” has the meaning set forth in Section (b)(1) of
Rule 17f-7 under the 1940 Act.

 

“Federal Reserve Bank Book-Entry System” means a depository and securities
transfer system operated by the Federal Reserve Bank of the United States on
which are eligible to be held all United States Government direct obligation
bills, notes and bonds.

 

“Financing Documents” has the meaning set forth in Section 3.3(b)(ii).

 

“Foreign Sub-custodian” means and includes (i) any branch of a “U.S. Bank,” as
that term is defined in Rule 17f-5 under the 1940 Act, (ii) any “Eligible
Foreign Custodian,” as that term is defined in Rule 17f-5 under the 1940 Act,
having a contract with the Custodian in accordance with Section 6.6, which the
Custodian has determined will provide reasonable care of assets of the Company
based on the standards specified in Section 6.7 below.

 

“Foreign Securities” means Securities for which the primary market is outside
the United States.

 

“Loan” means any U.S. dollar or Canadian dollar denominated commercial loan, or
Participation therein, made by a bank or other financial institution that by its
terms provides for payments of principal and/or interest, including discount
obligations and payment- in-kind obligations, acquired by the Company from time
to time.

 

“Loan Checklist” means a list delivered to the Document Custodian in connection
with delivery of each Loan to the Custodian by the Company that identifies the
items contained in the related Loan File.

 

“Loan File” means, with respect to each Loan delivered to the Document
Custodian, each of the Required Loan Documents identified on the related Loan
Checklist.

 

“Noteless Loan” means a Loan with respect to which (i) the related loan
agreement does not require the obligor to execute and deliver an Underlying Note
to evidence the indebtedness created under such Loan and (ii) no Underlying
Notes are outstanding with respect to the portion of the Loan transferred to the
Company.

 

“Participation” means an interest in a Loan that is acquired indirectly by way
of a participation from a selling institution.

 

4

 

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust (including any
beneficiary thereof) unincorporated organization, or any government or agency or
political subdivision thereof.

 

“Proceeds” means, collectively, (i) (i) the net cash proceeds to the Company
from an offering of any class of securities issued by the Company, (ii) all cash
distributions, earnings, dividends, fees and other cash payments paid on the
Securities (or, as applicable, Subsidiary Securities) by or on behalf of the
issuer or obligor thereof, or applicable paying agent, (iii) the net cash
proceeds of the sale or other disposition of the Securities (or, as applicable,
Subsidiary Securities) pursuant to the terms of this Agreement (and any
Reinvestment Earnings from investment of the foregoing, as defined in Section
3.6(b) hereof) and (iv) the net cash proceeds to the Company of any borrowing or
other financing by the Company.

 

“Proper Instructions” means instructions (including Trade Confirmations)
received by the Custodian in form acceptable to it, from the Company, or any
Person duly authorized by the Company in any of the following forms acceptable
to the Custodian:

 

(a)in writing signed by an Authorized Person (and delivered by hand, by mail, by
overnight courier, facsimile or by .pdf file);

 

(b)by electronic mail from an Authorized Person; or

 

(c)such other means as may be agreed upon from time to time by the Custodian and
the party giving such instructions, including oral instructions.

 

“Reinvestment Earnings” has the meaning set forth in Section 3.6(b).

 

“Request for Release” means a request for release of any Required Loan Document
(or other Underlying Loan Documents), which request shall be either (i)
delivered to the Document Custodian substantially in the form of Exhibit A
hereto or (ii) as otherwise agreed to between the Document Custodian and the
Company.

 

“Required Loan Documents” means, for each Loan:

 

(a)other than in the case of a Participation, an executed copy of the Assignment
for such Loan, as identified on the Loan Checklist;

 

(b)with the exception of Noteless Loans and Participations, the original
executed Underlying Note endorsed by the issuer or the prior holder of record in
blank or to the Company, as identified on the Loan Checklist;

 

5

 

 

(c)(i) if the Company is the sole lender or if the Company or an affiliate of
the Company acts as agent for the lenders (in each case as notified to the
Document Custodian in the Loan Checklist), (A) an executed copy of the
Underlying Loan Agreement (which may be included in the Underlying Note if so
indicated in the Loan Checklist), together with a copy of all amendments and
modifications thereto, as identified on the Loan Checklist, (B) a copy of each
related security agreement (if any) signed by the applicable obligor(s), as
identified on the Loan Checklist, and (C) a copy of each related guarantee (if
any) then executed in connection with such Loan, as identified on the Loan
Checklist, and (ii) in all other cases, such copies of the documents described
in clauses (A), (B) and (C), which may not be executed copies, as are reasonably
available to the Company, as identified on the Loan Checklist; and

 

(d)a copy of the Loan Checklist.

 

“Securities” means, collectively, (i) the investments, including Loans, acquired
by the Company and delivered to the Custodian by the Company from time to time
during the term of, and pursuant to the terms of, this Agreement and (ii) all
dividends in kind (e.g., non-cash dividends) from the investments described in
clause (i). For the avoidance of confusion, the term “securities” includes
stocks, shares, bonds, debentures, notes, mortgages or other obligations and any
certificates, receipts, warrants or other instruments representing rights to
receive, purchase or subscribe for the same, or evidencing or representing any
other rights or interests therein, or in any property or assets).

 

“Securities Account” means the segregated trust account to be established at the
Custodian to which the Custodian shall deposit or credit and hold the Securities
(other than Loans) received by it pursuant to this Agreement, which account
shall be designated the “Monroe Capital Income Plus Corporation Securities
Custody Account.”

 

“Securities Depository” means The Depository Trust Company and any other
clearing agency registered with the Securities and Exchange Commission under
Section 17A of the Securities Exchange Act of 1934, as amended, which acts as a
system for the central handling of securities where all securities of any
particular class or series of an issuer deposited within the system are treated
as fungible and may be transferred or pledged by bookkeeping entry without
physical delivery of the securities.

 

“Securities System” means the Federal Reserve Book-Entry System, a clearing
agency which acts as a Securities Depository, or another book entry system for
the central handling of securities (including an Eligible Securities
Depository.)

 

“Street Delivery Custom” means a custom of the United States securities market
to deliver securities which are being sold to the buying broker for examination
to determine that the securities are in proper form.

 

“Street Name” means the form of registration in which the securities are held by
a broker who is delivering the securities to another broker for the purposes of
sale, it being an accepted custom in the United States securities industry that
a security in Street Name is in proper form for delivery to a buyer and that a
security may be re-registered by a buyer in the ordinary course.

 

6

 

 

“Subsidiary” means, collectively, any wholly owned subsidiary of the Company
identified to the Custodian by the Company pursuant to Section 3.13(c).

 

“Subsidiary Cash Account” shall have the meaning set forth in Section 3.13(b).

 

“Subsidiary Securities” collectively, (i) the investments, including Loans,
acquired by a Subsidiary and delivered to the Custodian from time to time during
the term of, and pursuant to the terms of, this Agreement and (ii) all dividends
in kind (e.g., non-cash dividends) from the investments described in clause (i).

 

“Subsidiary Securities Account” shall have the meaning set forth in Section
3.13(a).

 

“Trade Confirmation” means a confirmation to the Custodian from the Company of
the Company’s acquisition of a Loan, and setting forth applicable information
with respect to such Loan, which confirmation may be in the form of Schedule A
attached hereto and made a part hereof, subject to such changes or additions as
may be agreed to by, or in such other form as may be agreed to by, the Custodian
and the Company from time to time.

 

“UCC” shall have the meaning set forth in Section 3.3(a).

 

“Underlying Loan Agreement” means, with respect to any Loan, the document or
documents evidencing the commercial loan agreement or facility pursuant to which
such Loan is made.

 

“Underlying Loan Documents” means, with respect to any Loan, the related
Underlying Loan Agreement together with any agreements and instruments
(including any Underlying Note) executed or delivered in connection therewith.

 

“Underlying Note” means the one or more promissory notes executed by an obligor
to evidence a Loan.

 

1.2Construction. In this Agreement unless the contrary intention appears:

 

(a)any reference to this Agreement or another agreement or instrument refers to
such agreement or instrument as the same may be amended, modified or otherwise
rewritten from time to time;

 

(b)a reference to a statute, ordinance, code or other law includes regulations
and other instruments under it and consolidations, amendments, re- enactments or
replacements of any of them;

 

(c)any term defined in the singular form may be used in, and shall include, the
plural with the same meaning, and vice versa;

 

7

 

 

(d)a reference to a Person includes a reference to the Person’s executors,
custodians, successors and permitted assigns;

 

(e)an agreement, representation or warranty in favor of two or more Persons is
for the benefit of them jointly and severally;

 

(f)an agreement, representation or warranty on the part of two or more Persons
binds them jointly and severally;

 

(g)a reference to the term “including” means “including, without limitation,”
and

 

(h)a reference to any accounting term is to be interpreted in accordance with
generally accepted principles and practices in the United States, consistently
applied, unless otherwise instructed by the Company.

 

1.3Headings. Headings are inserted for convenience and do not affect the
interpretation of this Agreement.

 

2.APPOINTMENT OF CUSTODIAN

 

2.1         Appointment and Acceptance. The Company hereby appoints the
Custodian as custodian of all Securities and cash owned by the Company and the
Subsidiaries (as applicable) and delivered to the Custodian by the Company from
time to time during the period of this Agreement, on the terms and conditions
set forth in this Agreement (which shall include any addendum hereto which is
hereby incorporated herein and made a part of this Agreement), and the Custodian
hereby accepts such appointment and agrees to perform the services and duties
set forth in this Agreement with respect to it subject to and in accordance with
the provisions hereof. All Required Loan Documents and Securities in
certificated form shall be maintained and held on behalf of the Company by the
Custodian in its vaults or the vaults of a sub-custodian.

 

2.2         Instructions. The Company agrees that it shall from time to time
provide, or cause to be provided, to the Custodian all necessary instructions
and information, and shall respond promptly to all inquiries and requests of the
Custodian, as may reasonably be necessary to enable the Custodian to perform its
duties hereunder.

 

2.3         Company Responsible For Directions. The Company is solely
responsible for directing the Custodian with respect to deposits to, withdrawals
from and transfers to or from the Account. Without limiting the generality of
the foregoing, the Custodian has no responsibility for compliance with the 1940
Act, any restrictions, covenants, limitations or obligations to which the
Company may be subject or for which it may have obligations to third-parties in
respect of the Account, and the Custodian shall have no liability for the
application of any funds made at the direction of the Company. The Company shall
be solely responsible for properly instructing all applicable payors to make all
appropriate payments to the Custodian for deposit to the Account, and for
properly instructing the Custodian with respect to the allocation or application
of all such deposits.

 

8

 

 

3.DUTIES OF CUSTODIAN

 

3.1         Segregation. All Securities and non-cash property held by the
Custodian, as applicable, for the account of the Company (other than Securities
maintained in a Securities Depository or Securities System) shall be physically
segregated from other Securities and non- cash property in the possession of the
Custodian (including the Securities and non-cash property of a Subsidiary) and
shall be identified as subject to this Agreement.

 

3.2Accounts.

 

(a)The Custodian shall open and maintain in its trust department the Cash
Account to which the Custodian shall deposit or credit and hold any cash or
Proceeds received by it from time to time from or with respect to the Securities
or the sale of the interests of the Company, as applicable.

 

(b)The Custodian shall open and maintain in its trust department a segregated
trust account in the name of the Company, subject only to order of the
Custodian, in which the Custodian shall enter and carry, subject to Section
3.3(b), all Securities (other than Loans), cash and other investment assets of
the Company which are delivered to it in accordance with this Agreement. For
avoidance of doubt, the Custodian shall not be required to credit or deposit
Loans in the Securities Account but shall instead maintain a register (in
book-entry form or in such other form as it shall deem necessary or desirable)
of such Loans, containing such information as the Company and the Custodian may
reasonably agree.

 

3.3Delivery of Cash and Securities to Custodian.

 

(a)The Company shall deliver, or cause to be delivered, to the Custodian certain
of the Company’s Securities, cash and other investment assets, including (a)
payments of income, payments of principal and capital distributions received by
the Company with respect to such Securities, cash or other assets owned by the
Company at any time during the period of this Agreement, and (b) cash received
by the Company for the issuance, at any time during such period, of other
securities or in connection with a borrowing by the Company, except as permitted
by the 1940 Act. With respect to Loans, the Required Loan Documents and other
Underlying Loan Documents shall be delivered to the Custodian in its role as,
and at the address identified for, the Document Custodian. With respect to
assets other than Loans, such assets shall be delivered to the Custodian in its
role as, and (where relevant) at the address identified for, the Custodian.
Except to the extent otherwise expressly provided herein, delivery of Securities
to the Custodian shall be in Street Name or other good delivery form. The
Custodian shall not be responsible for such Securities, cash or other assets
until actually delivered to, and received by it. With respect to Securities
(other than Loan Assets and assets in the nature of “general intangibles” (as
hereinafter defined) held by the Custodian in its capacity as “securities
intermediary (as defined in Section 8-102 of the Uniform Commercial Code as in
effect in the State of New York (the “UCC”)), the Custodian shall be obligated
to exercise its due care in accordance with the reasonable commercial standards
in discharging its duties as securities intermediary to obtain and maintain such
securities.

 

9

 

 

(b)(i) In connection with its acquisition of a Loan or other delivery of a
Security constituting a Loan, the Company shall deliver or cause to be delivered
to the Custodian a properly completed Trade Confirmation containing such
information in respect of such Loan as the Custodian may reasonably require in
order to enable the Custodian to perform its duties hereunder in respect of such
Loan on which the Custodian may conclusively rely without further inquiry or
investigation, in such form and format as the Custodian reasonably may require.

 

(ii)Notwithstanding anything herein to the contrary, delivery of Loans acquired
by the Company (or, if applicable, a Subsidiary thereof) which constitute
Noteless Loans or Participations or which are otherwise not evidenced by a
“security” or “instrument” as defined in Section 8-102 and Section 9-102(a)(47)
of the UCC, respectively, shall be made by delivery to the Document Custodian of
(i) in the case of a Noteless Loan, a copy of the loan register with respect to
such Noteless Loan evidencing registration of such Loan on the books and records
of the applicable obligor or bank agent to the name of the Company or, if
applicable, a Subsidiary thereof (or, in either case, its nominee) or a copy
(which may be a facsimile copy) of an assignment agreement in favor of the
Company (or, if applicable, a Subsidiary) as assignee, and (ii) in the case of a
Participation, a copy of the related participation agreement. Any duty on the
part of the Custodian with respect to the custody of such Loans shall be limited
to the exercise of reasonable care by the Custodian in the physical custody of
any such documents delivered to it, and any related instrument, security, credit
agreement, assignment agreement and/or other agreements or documents, if any
(collectively, “Financing Documents”), that may be delivered to it. Nothing
herein shall require the Custodian to credit to the Securities Account or to
treat as a financial asset (within the meaning of Section 8-102(a)(9) of the
UCC) any such Loan or other asset in the nature of a general intangible (as
defined in Section 9-102(a)(42) of the UCC) or to “maintain” a sufficient
quantity thereof.

 

(iii)The Custodian may assume the genuineness of any such Financing Document it
may receive and the genuineness and due authority of any signatures appearing
thereon, and shall be entitled to assume that each such Financing Document it
may receive is what it purports to be. If an original “security” or “instrument”
as defined in Section 8-102 and Section 9-102(a)(47) of the UCC, respectively,
is or shall be or become available with respect to any Loan to be held by the
Custodian under this Agreement, it shall be the sole responsibility of the
Company to make or cause delivery thereof to the Document Custodian, and the
Custodian shall not be under any obligation at any time to determine whether any
such original security or instrument has been or is required to be issued or
made available in respect of any Loan or to compel or cause delivery thereof to
the Custodian.

 

10

 

 

(iv)Contemporaneously with the acquisition of any Loan, the Company shall (A) if
requested by the Custodian, provide to the Custodian an amortization schedule of
principal payments and a schedule of the interest payable date(s) identifying
the amount and due dates of all scheduled principal and interest payments for
such Loan; (B) take all actions necessary for the Company to acquire good title
to such Loan; and (C) take all actions as may be necessary (including
appropriate payment notices and instructions to bank agents or other applicable
paying agents) to cause (1) all payments in respect of the Loan to be made to
the Custodian and (2) all notices, solicitations and other communications in
respect of such Loan to be directed to the Company. The Custodian shall have no
liability for any delay or failure on the part of the Company to provide
necessary information to the Custodian, or for any inaccuracy therein or
incompleteness thereof, or for any delay or failure on the part of the Company
to give such effective payment instruction to bank agents and other paying
agents, in respect of the Loans. With respect to each such Loan, the Custodian
shall be entitled to rely on any information and notices it may receive from
time to time from the related bank agent, obligor or similar party with respect
to the related Loan Asset, and shall be entitled to update its records (as it
may deem necessary or appropriate), or from the Company, on the basis of such
information or notices received, without any obligation on its part
independently to verify, investigate or recalculate such information.

 

3.4Release of Securities.

 

(a)The Custodian or the Document Custodian, as applicable, shall release and
ship for delivery, or direct its agents or sub-custodian to release and ship for
delivery, as the case may be, Securities or Required Loan Documents (or other
Underlying Loan Documents) their agents or sub-custodian from time to time upon
receipt of Proper Instructions (which shall, among other things, specify the
Securities or Required Loan Documents (or other Underlying Loan Documents) to be
released, with such delivery and other information as may be necessary to enable
the Custodian or Document Custodian, as applicable, to perform (including the
delivery method)), which may be standing instructions (in form acceptable to the
Custodian), in the following cases:

 

11

 

 

(i)upon sale of such Securities by or on behalf of the Company, and such sale
may, unless and except to the extent otherwise directed by Proper Instructions,
be carried out by the Custodian or the Document Custodian, as applicable:

 

(A)in accordance with the customary or established practices and procedures in
the jurisdiction or market where the transactions occur, including delivery to
the purchaser thereof or to a dealer therefor (or an agent of such purchaser or
dealer) against expectation of receiving later payment; or

 

(B)in the case of a sale effected through a Securities System, in accordance
with the rules governing the operations of the Securities System;

 

(ii)upon the receipt of payment in connection with any repurchase agreement
related to such Securities;

 

(iii)to a depositary agent in connection with tender or other similar offers for
such Securities;

 

(iv)to the issuer thereof, or its agent, when such Securities are called,
redeemed, retired or otherwise become payable (unless otherwise directed by
Proper Instructions, the cash or other consideration is to be delivered to the
Custodian, its agents or its sub-custodian);

 

(v)to an issuer thereof, or its agent, for transfer into the name of the
Custodian or of any nominee of the Custodian or into the name of any of its
agents or sub-custodian or their nominees, or for exchange for a different
number of bonds, certificates or other evidence representing the same aggregate
face amount or number of units;

 

(vi)to brokers, clearing banks or other clearing agents for examination in
accordance with the Street Delivery Custom;

 

(vii)for exchange or conversion pursuant to any plan of merger, consolidation,
recapitalization, reorganization or readjustment of the securities of the issuer
of such securities, or pursuant to any deposit agreement (unless otherwise
directed by Proper Instructions, the new securities and cash, if any, are to be
delivered to the Custodian, the Document Custodian, their agents or sub-
custodian);

 

12

 

 

(viii)in the case of warrants, rights or similar securities, the surrender
thereof in the exercise of such warrants, rights or similar securities or the
surrender of interim receipts or temporary securities for definitive securities
(unless otherwise directed by Proper Instructions, the new securities and cash,
if any, are to be delivered to the Custodian, the Document Custodian, their
agents or sub- custodian); and/or

 

(ix)for any other purpose, but only upon receipt of Proper Instructions and an
officer’s certificate signed by an officer of the Company (which officer shall
not have been the Authorized Person providing the Proper Instructions) stating
(i) the specified securities to be delivered, (ii) the purpose for such
delivery, (iii) that such purpose is a proper corporate purpose and (iv) naming
the person or persons to whom delivery of such securities shall be made and
attaching a certified copy of a resolution of the board of directors of the
Company or an authorized committee thereof approving the delivery of such Proper
Instructions.

 

3.5         Registration of Securities. Securities held by the Custodian, its
agents or its sub- custodian (other than bearer securities, securities held in a
Securities System or Securities that are Noteless Loans or Participations) shall
be registered in the name of the Company or its nominee; or, at the option of
the Custodian (if the Custodian determines it cannot hold such security in the
name of the Company), in the name of the Custodian or in the name of any nominee
of the Custodian, or in the name of its agents or its sub-custodian or their
nominees; or if directed by the Company by Proper Instruction, may be maintained
in Street Name. The Custodian, its agents and its sub-custodian shall not be
obligated to accept Securities on behalf of the Company under the terms of this
Agreement unless such Securities are in Street Name or other good deliverable
form.

 

3.6Bank Accounts, and Management of Cash.

 

(a)Proceeds and other cash received by the Custodian from time to time shall be
deposited or credited to the respective Cash Account as designated by the
Company. All amounts deposited or credited to the designated Cash Account shall
be subject to clearance and receipt of final payment by the Custodian.

 

(b)Amounts held in the respective Cash Account from time to time may be invested
in Eligible Investments pursuant to specific written Proper Instructions (which
may be standing instructions) received by the Custodian from an Authorized
Person acting on behalf of the Company. Such investments shall be subject to
availability and the Custodian’s then applicable transaction charges (which
shall be at the Company’s expense). The Custodian shall have no liability for
any loss incurred on any such investment. Absent receipt of such written
instruction from the Company, the Custodian shall have no obligation to invest
(or otherwise pay interest on) amounts on deposit in the respective Cash
Account. In no instance will the Custodian have any obligation to provide
investment advice to the Company. Any earnings from such investment of amounts
held in the Cash Account from time to time (collectively, “Reinvestment
Earnings”) shall be redeposited in the respective Cash Account (and may be
reinvested at the written direction of the Company).



 

13

 

 

(c)In the event that the Company shall at any time request a withdrawal of
amounts from any of the Cash Accounts, the Custodian shall be entitled to
liquidate, and shall have no liability for any loss incurred as a result of the
liquidation of, any investment of the funds credited to such Cash Account as
needed to provide necessary liquidity.

 

(d)The Company acknowledges that cash deposited or invested with any bank
(including the bank acting as Custodian) may make a margin or generate banking
income for which such bank shall not be required to account to the Company.

 

(e)The Custodian shall be authorized to open such additional accounts as may be
necessary or convenient for administration of its duties hereunder.

 

3.7Foreign Exchange.

 

(a)Upon receipt of Proper Instructions, the Custodian, its agents or its sub-
custodian may (but shall not be obligated to) enter into all types of contracts
for foreign exchange on behalf of the Company, upon terms acceptable to the
Custodian and the Company (in each case at the Company’s expense), including
transactions entered into with the Custodian, its sub-custodians or any
affiliates of the Custodian or the sub- custodians. The Custodian shall have no
liability for any losses incurred in or resulting from the rates obtained in
such foreign exchange transactions; absent specific Proper Instructions, the
Custodian shall not be deemed to have any duty to carry out any foreign exchange
on behalf of the Company. The Custodian shall be entitled at all times to comply
with any legal or regulatory requirements applicable to currency or foreign
exchange transactions.

 

(b)The Company acknowledges that the Custodian, any sub-custodian or any
affiliates of the Custodian or any sub-custodian involved in any such foreign
exchange transactions may make a margin or generate banking income from foreign
exchange transactions entered into pursuant to this Section for which they shall
not be required to account to the Company.

 

14

 

 



3.8        Collection of Income. The Custodian, its agents or its sub-custodian
shall use reasonable efforts to collect on a timely basis all income and other
payments with respect to the Securities held hereunder to which the Company
shall be entitled, to the extent consistent with usual custom in the securities
custodian business in the United States. Such efforts shall include collection
of interest income, dividends and other payments with respect to registered
domestic securities if, on the record date with respect to the date of payment
by the issuer, the Security is registered in the name of the Custodian or its
nominee (or in the name of its agent or sub- custodian, or their nominees); and
interest income, dividends and other payments with respect to bearer domestic
securities if, on the date of payment by the issuer, such Securities are held by
the Custodian or its sub-custodian or agent; provided, however, that in the case
of Securities held in Street Name, the Custodian shall use commercially
reasonable efforts only to timely collect income. In no event shall the
Custodian’s agreement herein to collect income be construed to obligate the
Custodian to commence, undertake or prosecute any legal proceedings.

 

3.9Payment of Moneys.

 

(a)Upon receipt of Proper Instructions, which may be standing instructions, the
Custodian shall pay out from the respective Cash Account designated by the
Company (or remit to its agents or its sub-custodian, and direct them to pay
out) moneys of the Company on deposit therein in the following cases:

 

(i)upon the purchase of Securities for the Company pursuant to such Proper
Instruction; and such purchase may, unless and except to the extent otherwise
directed by Proper Instructions, be carried out by the Custodian:

 

(A)in accordance with the customary or established practices and procedures in
the jurisdiction or market where the transactions occur, including delivering
money to the seller thereof or to a dealer therefor (or any agent for such
seller or dealer) against expectation of receiving later delivery of such
securities; or

 

(B)in the case of a purchase effected through a Securities System, in accordance
with the rules governing the operation of such Securities System;

 

(ii)for the purchase or sale of foreign exchange or foreign exchange agreements
for the account of the Company, including transactions executed with or through
the Custodian, its agents or its sub- custodians, as contemplated by Section 3.7
above; and

 

(iii)for any other purpose directed by the Company, but only upon receipt of
Proper Instructions specifying the amount of such payment, and naming the Person
or Persons to whom such payment is to be made.

 

15

 

 

(b)At any time or times, the Custodian shall be entitled to pay (i) itself from
the Cash Account, whether or not in receipt of express direction or instruction
from the Company, any amounts due and payable to it pursuant to Section 8
hereof, and (ii) as otherwise permitted by Section 7.5, 9.4 or Section 12.5
below, provided, however, that in each case (i) the Custodian shall have first
invoiced or billed the Company for such amounts and the Company shall have
failed to pay such amounts within thirty (30) days after the date of such
invoice or bill, and (ii) all such payments shall be accounted for to the
Company.

 

3.10        Proxies. The Custodian will, with respect to the Securities held
hereunder, use reasonable efforts to cause to be promptly executed by the
registered holder of such Securities proxies received by the Custodian from its
agents or its sub-custodian or from issuers of the Securities being held for the
Company, without indication of the manner in which such proxies are to be voted,
and upon receipt of Proper Instructions shall promptly deliver to the applicable
issuer such proxies, proxy soliciting materials and notices relating to such
Securities. In the absence of such Proper Instructions, or in the event that
such Proper Instructions are not received in a timely fashion, except to the
extent otherwise expressly provided herein, the Custodian shall be under no duty
to act with regard to such proxies. Notwithstanding the above, neither the
Custodian nor any nominee of the Custodian shall vote any of the Securities held
hereunder by or for the account of the Company except in accordance with Proper
Instructions.

 

3.11        Communications Relating to Securities. The Custodian shall transmit
promptly to the Company all written information (including proxies, proxy
soliciting materials, notices, pendency of calls and maturities of Securities
and expirations of rights in connection therewith) received by the Custodian,
from its agents or its sub-custodian or from issuers of the Securities being
held for the Company. The Custodian shall have no obligation or duty to exercise
any right or power, or otherwise to preserve rights, in or under any Securities
unless and except to the extent it has received timely Proper Instruction from
the Company in accordance with the next sentence. The Custodian will not be
liable for any untimely exercise of any right or power in connection with
Securities at any time held by the Custodian, its agents or sub-custodian
unless:

 

(i)the Custodian has received Proper Instructions with regard to the exercise of
any such right or power; and

 

(ii)the Custodian, or its agents or sub-custodian are in actual possession of
such Securities,

 

in each case, at least three (3) Business Days prior to the date on which such
right or power is to be exercised. It will be the responsibility of the Company
to notify the Custodian of the Person to whom such communications must be
forwarded under this Section.

 

3.12        Records. The Custodian shall create and maintain complete and
accurate records relating to its activities under this Agreement with respect to
the Securities, cash or other property held for the Company under this
Agreement. All such records shall during the regular business hours of the
Custodian be open for inspection by Authorized Persons, upon reasonable request
and prior notice of 5 Business Days at the Company’s expense. At the sole
expense of the Company, upon reasonable request by the Company, the Custodian
agrees to provide in either hard copy or on a computer disc (which format is
maintained by the Custodian) such records as required to be maintained by the
Custodian under this Agreement. The Custodian shall, at the Company’s request,
supply the Company with a tabulation of Securities owned by the Company and held
by the Custodian and shall, when requested to do so by the Company and for such
compensation as shall be agreed upon between the Company and the Custodian,
include, to the extent applicable, the certificate numbers in such tabulations,
to the extent such information is available to the Custodian.

 

16

 

 

3.13Custody of Subsidiary Securities.

 

(a)With respect to each Subsidiary identified to the Custodian by the Company,
there shall be established at the Custodian a segregated trust account to which
the Custodian shall deposit and hold any Subsidiary Securities (other than
Loans) received by it (and any Proceeds received by it in the form of dividends
in kind) pursuant to this Agreement, which account shall be designated the
“[INSERT NAME OF SUBSIDIARY] Securities Account” (the “Subsidiary Securities
Account”).

 

(b)With respect to each Subsidiary identified to the Custodian by the Company,
there shall be established at the Custodian a segregated trust account to which
the Custodian shall deposit and hold any cash Proceeds received by it from time
to time from or with respect to Subsidiary Securities or other Proceeds, which
account shall be designated the “[INSERT NAME OF SUBSIDIARY] Cash Proceeds
Account” (the “Subsidiary Cash Account”).

 

(c)To the maximum extent possible, the provisions of this Agreement regarding
Securities of the Company, the Securities Account and the Cash Accounts shall be
applicable to any Subsidiary Securities, Subsidiary Securities Account and
Subsidiary Cash Account, respectively. The parties hereto agree that the Company
shall notify the Custodian in writing as to the establishment of any Subsidiary
as to which the Custodian is to serve as custodian pursuant to the terms of this
Agreement; and identify in writing any accounts the Custodian shall be required
to establish for such Subsidiary as herein provided.

 

17

 

 

3.14Access to Information.

 

(a)Each party shall keep confidential any non-public information relating to the
other party’s business (“Confidential Information”). Confidential Information
may include: (i) any data or information that is competitively sensitive
material, and not generally known to the public, including, but not limited to,
information about product plans, marketing strategies, finances, operations,
customer relationships, customer profiles, customer lists, sales estimates,
business plans, and internal performance results relation to the past, present
or future business activities of the Company or the Custodian, their respective
subsidiaries and affiliated companies; (ii) any scientific or technical
information, design, process, procedure, formula, or improvement that is
commercially valuable and secret in the sense that its confidentiality affords
the Company or the Custodian a competitive advantage of its competitors; (iii)
all confidential or proprietary concepts, documentation, reports, data,
specifications, computer software, source code, object code, flow charts,
databases, documentation, reports, data, specifications, computer software,
source code, object code, flow charts, databases, inventions, know-how, and
trade secrets, whether or not patentable or copyrightable; and (iv) anything
designated as confidential. Confidential Information shall not include
information which (i) is disclosed in a publication available to the public, is
otherwise in the public domain at the time of disclosure, or becomes publicly
known through no wrongful act on the part of the recipient, (ii) is obtained by
the recipient in good faith from a third party source having the right to
disclose such information, or (iii) was known by the receiving party, without
any obligation of confidentiality, prior to the disclosure of such information.

 

(b)Notwithstanding the foregoing, the recipient may disclose Confidential
Information (i) to regulatory authorities having jurisdiction over the
Custodian, as required by law or regulation, and (ii) to the Custodian’s
directors, officers, employees, attorneys, accountants, agents or advisors who
have a need to know such information in the course of the performance of its
duties hereunder.

 

(c)The recipient may disclose Confidential Information to the extent and as
required by applicable law or regulation in connection with oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand, any informal or formal investigation by any governmental
entity, or pursuant to a judicial, administrative or legal proceeding in which
either party is involved; provided that the recipient will, to the extent
permitted to do so, provide prompt notice to the other party of such request and
give the other party the opportunity to contest such request or seek a
protective order, as necessary, prior to disclosing such Confidential
Information under this Section 3.14(c). In the event that no such protective
order or other remedy is obtained, or in the absence of such protective order,
other remedy or the waiver by the other party and where the receiving party has
been advised by counsel that it is legally compelled to disclose the
Confidential Information, the receiving party and/or its counsel will furnish
only that portion of the Confidential Information that the receiving party is
advised by its counsel is legally required.

 

(1)A.    DUTIES OF DOCUMENT CUSTODIAN

 

(a)With respect to Loans, Required Loan Documents and other Underlying Loan
Documents shall be delivered to the Custodian in its role as, and at the address
identified for, the Document Custodian. All Required Loan Documents shall be
held in safekeeping by the Document Custodian, individually segregated from the
securities and investments of any other Person and marked so as to clearly
identify them as the property of the Company.

 

18

 



 

(b)In connection with its acquisition of a Loan or other delivery of a Security
constituting a Loan, the Company shall deliver or cause to be delivered to the
Document Custodian the Required Loan Documents, including the Loan Checklist.

 

(a)The Document Custodian shall release and ship for delivery, or direct its
agents or sub-custodian to release and ship for delivery, as the case may be,
Required Loan Documents (or other Underlying Loan Documents) of the Company held
by the Document Custodian, its agents or its sub- custodian from time to time
upon receipt of a Request for Release (which shall, among other things, specify
the Required Loan Documents (or other Underlying Loan Documents) to be released,
with such delivery and other information as may be necessary to enable the
Document Custodian to perform (including the delivery method)). Any request for
release by the Company shall be in the form of the Request for Release. The
Company is authorized to transmit and the Document Custodian is authorized to
accept signed facsimile or email copies of Requests for Release submitted in the
form attached hereto as Exhibit A (or as otherwise agreed between the Document
Custodian and the Company).

 

(b)For the avoidance of doubt, the Document Custodian shall have no obligation
to review or monitor any Required Loan Documents or other Underlying Loan
Documents but shall only be required to hold those Required Loan Documents or
other Underlying Loan Documents received by it in accordance with this
Agreement. For the avoidance of doubt, all rights, protections, indemnities and
immunities provided in this Agreement in favor of the Custodian shall also apply
to the Document Custodian.

 

4.REPORTING

 

(a)If requested by the Company, the Custodian shall render to the Company a
monthly report of (i) all deposits to and withdrawals from the Cash Account
during the month, and the outstanding balance (as of the last day of the
preceding monthly report and as of the last day of the subject month) and (ii)
an itemized statement of the Securities held pursuant to this Agreement as of
the end of each month, as well as a list of all Securities transactions that
remain unsettled at that time, and (iii) such other matters as the parties may
agree from time to time.

 

(b)For each Business Day, the Custodian shall render to the Company a daily
report of (i) all deposits to and withdrawals from the Cash Account for such
Business Day and the outstanding balance as of the end of such Business Day, and
(ii) a report of settled trades of Securities for such Business Day.

 

19

 

 

(c)The Custodian shall have no duty or obligation to undertake any market
valuation of the Securities under any circumstance.

 

(d)The Custodian shall provide the Company with such reports as are reasonably
available to it and as the Company may reasonably request from time to time, on
the internal accounting controls and procedures for safeguarding securities,
which are employed by the Custodian.

 

(e)At the reasonable request of the Company, the Custodian agrees to cooperate
with the Company’s independent public accountants and shall provide requested
information to the extent such information is reasonably available to the
Custodian.

 

5.DEPOSIT IN U.S. SECURITIES SYSTEMS

 

The Custodian may deposit and/or maintain Securities in a Securities System
within the United States in accordance with applicable Federal Reserve Board and
Securities and Exchange Commission rules and regulations and subject to the
following provisions, including Rule 17f-4 under the 1940 Act:

 

(a)The Custodian may keep domestic Securities in a U.S. Securities System;
provided that such Securities are represented in an account of the Custodian in
the U.S. Securities System which shall not include any assets of the Custodian
other than assets held by it as a fiduciary, custodian or otherwise for
customers;

 

(b)The records of the Custodian with respect to Securities which are maintained
in a U.S. Securities System shall identify by book-entry those Securities
belonging to the Company;

 

(c)If requested by the Company, the Custodian shall provide to the Company
copies of all notices received from the U.S. Securities System of transfers of
Securities for the account of the Company; and

 

(d)Anything to the contrary in this Agreement notwithstanding, the Custodian
shall not be liable to the Company for any direct loss, damage, cost, expense,
liability or claim to the Company resulting from use of any U.S. Securities
System (other than to the extent resulting from the gross negligence,
misfeasance or misconduct of the Custodian itself, or from failure of the
Custodian to enforce effectively such rights as it may have against the U.S.
Securities System.)

 

6.SECURITIES HELD OUTSIDE OF THE UNITED STATES

 

6.1         Appointment of Foreign Sub-custodian. The Company hereby authorizes
and instructs the Custodian in its sole discretion to employ one or more Foreign
Sub-custodians to act as Eligible Securities Depositories or as sub-custodian to
hold the Securities and other assets of the Company maintained outside the
United States, subject to the Company’s approval in accordance with this
Section. If the Custodian wishes to appoint a Foreign Sub-custodian to hold
property of the Company subject to this Agreement, it will so notify the Company
and provide it with information reasonably necessary to determine any such new
Foreign Sub-custodian’s eligibility under Rule 17f-5 under the 1940 Act,
including a copy of the proposed agreement with such Foreign Sub-custodian. The
Company shall at the meeting of its members next following receipt of such
notice and information give a written approval or disapproval of the proposed
action.

 

20

 

 

6.2         Assets to be Held. The Custodian shall limit the Securities and
other assets maintained in the custody of the Foreign Sub-custodian to: (a)
Foreign Securities and (b) cash and cash equivalents in such amounts as the
Company (through Proper Instructions) may determine to be reasonably necessary
to effect the Company’s transactions in such investments.

 

6.3         Omnibus Accounts. The Custodian may hold Foreign Securities and
related Proceeds with one or more Foreign Sub-custodians or Eligible Securities
Depositories in each case in a single account with such Sub-custodian or
Securities Depository that is identified as belonging to the Custodian for the
benefit of its customers; provided however, that the records of the Custodian
with respect to Securities and related Proceeds that are property of the Company
maintained in such account(s) shall identify by book-entry those Securities and
other property as belonging to the Company.

 

6.4         Reports Concerning Foreign Sub-custodian. The Custodian will supply
to the Company, upon request from time to time, statements in respect of the
Securities held by Foreign Sub-custodians or Eligible Securities Depositories,
including an identification of the Foreign Sub-custodians and Eligible
Securities Depositories having physical possession of the Foreign Securities.

 

6.5         Transactions in Foreign Custody Account. Notwithstanding any
provision of this Agreement to the contrary, settlement and payment for
Securities received by a Foreign Intermediary for the account of the Company may
be effected in accordance with the customary established securities trading or
securities processing practices and procedures in the jurisdiction or market in
which the transaction occurs, including delivering securities to the purchaser
thereof or to a dealer therefor (or an agent for such purchaser or dealer)
against a receipt with the expectation of receiving later payment for such
securities from such purchaser or dealer.

 

6.6         Foreign Sub-custodian. Each contract or agreement pursuant to which
the Custodian employs a Foreign Sub-custodian shall include provisions that
provide: (i) for indemnification or insurance arrangements (or any combination
of the foregoing) such that the Company will be adequately protected against the
risk of loss of assets held in accordance with such contract; (ii) that the
Company’s assets will not be subject to any right, charge, security interest,
lien or claim of any kind in favor of the Sub-custodian or its creditors (except
a claim of payment for their safe custody or administration) or, in the case of
cash deposits, liens or rights in favor of creditors of the Sub-custodian
arising under bankruptcy, insolvency, or similar laws; (iii) that beneficial
ownership for the Company’s assets will be freely transferable without the
payment of money or value other than for safe custody or administration; (iv)
that adequate records will be maintained identifying the assets as belonging to
the Company or as being held by a third party for the benefit of the Company;
(v) that the Company’s independent public accountants will be given access to
those records or confirmation of the contents of those records; and (vi) that
the Company will receive periodic reports with respect to the safekeeping of the
Company’s assets, including notification of any transfer to or from a Company’s
account or a third party account containing assets held for the benefit of the
Company. Such contract may contain, in lieu of any or all of the provisions
specified above, such other provisions that the Custodian determines will
provide, in their entirety, the same or a greater level of care and protection
for Company assets as the specified provisions, in their entirety.

 

21

 

 

6.7Custodian’s Responsibility for Foreign Sub-custodian.

 

(a)With respect to its responsibilities under this Section 6, the Custodian
agrees to exercise reasonable care, prudence and diligence such as a person
having responsibility for the safekeeping of property of the Company would
exercise. The Custodian further agrees that the Foreign Securities will be
subject to reasonable care, based on the standards applicable to the Custodian
in the relevant market, if maintained with each Foreign Sub-custodian, after
considering all factors relevant to the safekeeping of such assets, including:
(i) the Foreign Sub-custodian’s practices, procedures, and internal controls,
including the physical protections available for certificated securities (if
applicable), the method of keeping custodial records, and the security and data
protection practices; (ii) whether the Foreign Sub-custodian has the requisite
financial strength to provide reasonable care for Company assets; (iii) the
Foreign Sub-custodian’s general reputation and standing and, in the case of
Eligible Securities Depository, the Eligible Securities Depository’s operating
history and number of participants; and (iv) whether the Company will have
jurisdiction over and be able to enforce judgments against the Foreign
Sub-custodian, such as by virtue of the existence of any offices of the Foreign
Sub-custodian in the United States or the Sub- custodian’s consent to service of
process in the United States.

 

(b)At the end of each calendar quarter, the Custodian shall provide written
reports notifying the members of the Company as to the placement of the Foreign
Securities and cash of the Company with a particular Foreign Sub-custodian and
of any material changes in the Company’s foreign custody arrangements. The
Custodian shall promptly take such steps as may be required to withdraw assets
of the Company from any Foreign Sub-custodian that has ceased to meet the
requirements of Rule 17f-5 under the 1940 Act.

 

(c)The Custodian shall establish a system to monitor the appropriateness of
maintaining the Company’s assets with a particular Foreign Sub-custodian and the
performance of the contract governing the Company’s arrangements with such
Foreign Sub-custodian.

 

22

 

 

(d)The Custodian’s responsibility with respect to the selection or appointment
of a Foreign Sub-custodian shall be limited to a duty to exercise reasonable
care in the selection or retention of such Foreign Intermediaries in light of
prevailing settlement and securities handling practices, procedures and controls
in the relevant market. With respect to any costs, expenses, damages,
liabilities, or claims (including attorneys’ and accountants’ fees) incurred as
a result of the acts or the failure to act by any Foreign Sub-custodian, the
Custodian shall take reasonable action to recover such costs, expenses, damages,
liabilities, or claims from such Foreign Sub-custodian; provided that the
Custodian’s sole liability in that regard shall be limited to amounts actually
received by it from such Foreign Intermediaries (exclusive of related costs and
expenses incurred by the Custodian). The Custodian shall have no responsibility
for any act or omission (or the insolvency of) any Securities System (including
an Eligible Securities Depository). In the event the Company incurs a loss due
to the negligence, willful misconduct, or insolvency of a Securities System
(including an Eligible Securities Depository), the Custodian shall make
reasonable endeavors, in its discretion, to seek recovery from the Eligible
Securities Depository.

 

7.CERTAIN GENERAL TERMS

 

7.1       No Duty to Examine Underlying Instruments. Nothing herein shall
obligate the Custodian to review or examine the terms of any underlying
instrument, certificate, credit agreement, indenture, loan agreement, promissory
note, or other financing document evidencing or governing any Security to
determine the validity, sufficiency, marketability or enforceability of any
Security (and shall have no responsibility for the genuineness or completeness
thereof), or otherwise.

 

7.2       Resolution of Discrepancies. In the event of any discrepancy between
the information set forth in any report provided by the Custodian to the Company
and any information contained in the books or records of the Company, the
Company shall promptly notify the Custodian thereof and the parties shall
cooperate to diligently resolve the discrepancy.

 

7.3       Improper Instructions. Notwithstanding anything herein to the
contrary, the Custodian shall not be obligated to take any action (or forebear
from taking any action), which it reasonably determines (at its sole option) to
be contrary to the terms of this Agreement or applicable law. In no instance
shall the Custodian be obligated to provide services on any day that is not a
Business Day.

 

23

 

 

7.4Proper Instructions.

 

(a)The Company will give a notice to the Custodian, in form acceptable to the
Custodian, specifying the names and specimen signatures of persons authorized to
give Proper Instructions (collectively, “Authorized Persons” and each is an
“Authorized Person”) which notice shall be signed by an Authorized Person
previously certified to the Custodian. The Custodian shall be entitled to rely
upon the identity and authority of such persons until it receives written notice
from an Authorized Person of the Company to the contrary. The initial Authorized
Persons are set forth on Schedule B attached hereto and made a part hereof (as
such Schedule B may be modified from time to time by written notice from the
Company to the Custodian); and the Company hereby represents and warrants that
the true and accurate specimen signatures of such initial Authorized Persons are
set forth on Schedule B attached hereto and made a part hereof (as such Schedule
B may be modified from time to time by written notice from the Company to the
Custodian). If such persons elect to give the Custodian email or facsimile
instructions (or instructions by a similar electronic method) and the Custodian
in its discretion elects to act upon such instructions, the Custodian’s
reasonable understanding of such instructions shall be deemed controlling. The
Custodian shall not be liable for any losses, costs or expenses arising directly
or indirectly from the Custodian’s reliance upon and compliance with such
instruction. Any persons providing such instructions or directions agrees to
assume all risks arising out of the use of such electronic methods to submit
instructions and directions to the Custodian, including without limitation the
risk of the Custodian acting on unauthorized instructions, and the risk of
interception and misuse by third parties.

 

(b)The Custodian shall have no responsibility or liability to the Company (or
any other person or entity), and shall be indemnified and held harmless by the
Company, in the event that a subsequent written confirmation of an oral
instruction fails to conform to the oral instructions received by the Custodian.
The Custodian shall not have an obligation to act in accordance with purported
instructions to the extent that they conflict with applicable law or
regulations, local market practice or the Custodian’s operating policies and
practices. The Custodian shall not be liable for any loss resulting from a delay
while it obtains clarification of any Proper Instructions.

 

7.5         Actions Permitted Without Express Authority. The Custodian may, at
its discretion, without express authority from the Company:

 

(a)make payments to itself as described in or pursuant to Section 3.9(b), or to
make payments to itself or others for minor expenses of handling securities or
other similar items relating to its duties under this Agreement; provided that
(i) the Custodian shall have first invoiced or billed the Company for such
amounts and the Company shall have failed to pay such amounts within thirty (30)
days after the date of such invoice or bill, and (ii) all such payments shall be
accounted for to the Company;

 

(b)surrender Securities in temporary form for Securities in definitive form;

 

(c)endorse for collection cheques, drafts and other negotiable instruments; and

 

24

 

 

 

(d)in general attend to all nondiscretionary details in connection with the
sale, exchange, substitution, purchase, transfer and other dealings with the
securities and property of the Company.

 

7.6         Evidence of Authority. The Custodian shall be protected in acting
upon any instructions, notice, request, consent, certificate, instrument or
paper reasonably believed by it to be genuine and to have been properly executed
or otherwise given by or on behalf of the Company by an Authorized Person. The
Custodian may receive and accept a certificate signed by any Authorized Person
as conclusive evidence of:

 

(a)the authority of any person to act in accordance with such certificate; or

 

(b)any determination or action by the Company as described in such certificate,
and such certificate may be considered as in full force and effect until receipt
by the Custodian of written notice to the contrary from an Authorized Person.

 

7.7         Receipt of Communications. Any communication received by the
Custodian on a day which is not a Business Day or after 3:30 p.m., Eastern time
(or such other time as is agreed by the Company and the Custodian from time to
time), on a Business Day will be deemed to have been received on the next
Business Day (but in the case of communications so received after 3:30 p.m.,
Eastern time, on a Business Day the Custodian will use its best efforts to
process such communications as soon as possible after receipt).

 

8.COMPENSATION OF CUSTODIAN

 

8.1         Fees. The Custodian shall be entitled to compensation for its
services in accordance with the terms of that certain fee letter dated as of
December 4, 2018 between the Company and the Custodian.

 

8.2         Expenses. The Company agrees to pay or reimburse to the Custodian
upon its request from time to time all costs, disbursements, advances, and
expenses (including reasonable fees and expenses of legal counsel) incurred, and
any disbursements and advances made (including any account overdraft resulting
from any settlement or assumed settlement, provisional credit, chargeback,
returned deposit item, reclaimed payment or claw-back, or the like), in
connection with the preparation or execution of this Agreement, or in connection
with the transactions contemplated hereby or the administration of this
Agreement or performance by the Custodian of its duties and services under this
Agreement, from time to time (including costs and expenses of any action deemed
necessary by the Custodian to collect any amounts owing to it under this
Agreement).

 

9.RESPONSIBILITY OF CUSTODIAN

 

9.1         General Duties. The Custodian shall have no duties, obligations or
responsibilities under this Agreement or with respect to the Securities or
Proceeds except for such duties as are expressly and specifically set forth in
this Agreement, and the duties and obligations of the Custodian shall be
determined solely by the express provisions of this Agreement. No implied
duties, obligations or responsibilities shall be read into this Agreement
against, or on the part of, the Custodian.

 

25

 

 

9.2Instructions.

 

(a)The Custodian shall be entitled to refrain from taking any action unless it
has such instruction (in the form of Proper Instructions) from the Company as it
reasonably deems necessary, and shall be entitled to require, upon notice to the
Company, that Proper Instructions to it be in writing. The Custodian shall have
no liability for any action (or forbearance from action) taken pursuant to the
Proper Instruction of the Company.

 

(b)Whenever the Custodian is entitled or required to receive or obtain any
communications or information pursuant to or as contemplated by this Agreement,
it shall be entitled to receive the same in writing, in form, content and medium
reasonably acceptable to it and otherwise in accordance with any applicable
terms of this Agreement; and whenever any report or other information is
required to be produced or distributed by the Custodian it shall be in form,
content and medium reasonably acceptable to it and the Company, and otherwise in
accordance with any applicable terms of this Agreement.

 

9.3         General Standards of Care. Notwithstanding any terms herein
contained to the contrary, the acceptance by the Custodian of its appointment
hereunder is expressly subject to the following terms, which shall govern and
apply to each of the terms and provisions of this Agreement (whether or not so
stated therein):

 

(a)The Custodian may rely on (and shall be protected in acting or refraining
from acting in reliance upon) any written notice, instruction, statement,
certificate, request, waiver, consent, opinion, report, receipt or other paper
or document furnished to it (including any of the foregoing provided to it by
facsimile or other electronic means), not only as to its due execution and
validity, but also as to the truth and accuracy of any information therein
contained, which it in good faith believes to be genuine and signed or presented
by the proper person (which in the case of any instruction from or on behalf of
the Company shall be an Authorized Person); and the Custodian shall be entitled
to presume the genuineness and due authority of any signature appearing thereon.
The Custodian shall not be bound to make any independent investigation into the
facts or matters stated in any such notice, instruction, statement, certificate,
request, waiver, consent, opinion, report, receipt or other paper or document;
provided, however, that, if the form thereof is specifically prescribed by the
terms of this Agreement, the Custodian shall examine the same to determine
whether it substantially conforms on its face to such requirements hereof.

 

26

 

 

(b)Neither the Custodian nor any of its directors, officers or employees shall
be liable to anyone for any error of judgment, or for any act done or step taken
or omitted to be taken by it (or any of its directors, officers of employees),
or for any mistake of fact or law, or for anything which it may do or refrain
from doing in connection herewith, unless such action or inaction constitutes
gross negligence, willful misconduct or bad faith on its part and in breach of
the terms of this Agreement. The Custodian shall not be liable for any action
taken by it in good faith and reasonably believed by it to be within powers
conferred upon it, or taken by it pursuant to any direction or instruction by
which it is governed hereunder, or omitted to be taken by it by reason of the
lack of direction or instruction required hereby for such action. The Custodian
shall not be under any obligation at any time to ascertain whether the Company
is in compliance with the 1940 Act, the regulations thereunder, or the Company’s
investment objectives and policies then in effect.

 

(c)In no event shall the Custodian be liable for any indirect, special, punitive
or consequential damages (including lost profits) whether or not it has been
advised of the likelihood of such damages.

 

(d)The Custodian may consult with, and obtain advice from, legal counsel
selected in good faith with respect to any question as to any of the provisions
hereof or its duties hereunder, or any matter relating hereto, and the written
opinion or advice of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by the Custodian
in good faith in accordance with the opinion and directions of such counsel; the
reasonable cost of such services shall be reimbursed pursuant to Section 8.2
above.

 

(e)The Custodian shall not be deemed to have notice of any fact, claim or demand
with respect hereto unless actually known by an officer working in its Corporate
Trust Services group and charged with responsibility for administering this
Agreement or unless (and then only to the extent received) in writing by the
Custodian at the applicable address(es) as set forth in Section 15 and
specifically referencing this Agreement.

 

(f)No provision of this Agreement shall require the Custodian to expend or risk
its own funds, or to take any action (or forbear from action) hereunder which
might in its judgment involve any expense or any financial or other liability
unless it shall be furnished with acceptable indemnification. Nothing herein
shall obligate the Custodian to commence, prosecute or defend legal proceedings
in any instance, whether on behalf of the Company or on its own behalf or
otherwise, with respect to any matter arising hereunder, or relating to this
Agreement or the services contemplated hereby.

 

27

 

 

(g)The permissive right of the Custodian to take any action hereunder shall not
be construed as duty.

 

(h)The Custodian may act or exercise its duties or powers hereunder through
agents or attorneys, and the Custodian shall not be liable or responsible for
the actions or omissions of any such agent or attorney appointed with reasonable
due care.

 

(i)All indemnifications contained in this Agreement in favor of the Custodian
shall survive the termination of this Agreement.

 

(j)To the extent required under applicable law, each party shall have a duty to
mitigate damages for which the other party may become responsible.

 

9.4Indemnification; Custodian’s Lien.

 

(a)The Company shall and does hereby indemnify and hold harmless each of the
Custodian (any Foreign Sub-custodian appointed pursuant to Section 6.1 above)
and the Document Custodian for and from any and all costs and expenses
(including reasonable attorney’s fees and expenses), and any and all losses,
damages, claims and liabilities, that may arise, be brought against or incurred
by the Custodian or the Document Custodian, as applicable, whether direct,
indirect or consequential, as a result of or arising from or in any way relating
to any claim, demand, suit, action or proceeding (including any inquiry or
investigation) by any person, including without limitation the Company or any
Subsidiary, and any advances or disbursements made by the Custodian or the
Document Custodian, as applicable (including in respect of any Account
overdraft, returned deposit item, chargeback, provisional credit, settlement or
assumed settlement, reclaimed payment, claw-back or the like), as a result of,
relating to, or arising out of this Agreement, or the administration or
performance of the Custodian’s duties hereunder, or the relationship between the
Company (including, for the avoidance of doubt, any Subsidiary) and the
Custodian and the Document Custodian, as applicable, created hereby, other than
such liabilities, losses, damages, claims, costs and expenses as are directly
caused by the Custodian’s own action or inaction constituting gross negligence
or willful misconduct.

 

(b)Each of the Custodian and the Document shall have and is hereby granted a
continuing lien upon and security interest in, and right of set-off against, the
Account, and any funds (and investments in which such funds may be invested)
held therein or credited thereto from time to time, whether now held or
hereafter required, and all proceeds thereof, to secure the payment of any
amounts that may be owing to the Custodian under or pursuant to the terms of
this Agreement, whether now existing or hereafter arising.

 

28

 

 

(c)If the Company requires the Custodian or the Document Custodian, or either of
its affiliates, subsidiaries or agents, to advance cash or securities for any
purpose (including but not limited to securities settlements, foreign exchange
contracts and assumed settlement) or in the event that the Custodian or the
Document Custodian, as applicable, or either of its nominee shall incur or be
assessed any taxes, charges, expenses, assessments, claims or liabilities in
connection with the performance of this Agreement, except such as may arise from
its or its nominee’s own gross negligent action, grossly negligent failure to
act or willful misconduct, or if the Company fails to compensate or pay the
Custodian or the Document Custodian, as applicable, pursuant to Section 8.1 or
Section 9.4 hereof, any cash at any time held for the account of the Company
shall be security therefor and should the Company fail to repay the Custodian or
the Document Custodian promptly (or, if specified, within the time frame
provided herein), the Custodian and the Document Custodian, as applicable, shall
be entitled to utilize available cash to the extent necessary to obtain
reimbursement.

 

9.5         Force Majeure. Without prejudice to the generality of the foregoing,
the Custodian shall be without liability to the Company for any damage or loss
resulting from or caused by events or circumstances beyond the Custodian’s
reasonable control including nationalization, expropriation, currency
restrictions, the interruption, disruption or suspension of the normal
procedures and practices of any securities market, power, mechanical,
communications or other technological failures or interruptions, computer
viruses or the like, fires, floods, earthquakes or other natural disasters,
civil and military disturbance, acts of war or terrorism, riots, revolution,
acts of God, work stoppages, strikes, national disasters of any kind, or other
similar events or acts; errors by the Company (including any Authorized Person)
in its instructions to the Custodian; or changes in applicable law, regulation
or orders.

 

10.SECURITY CODES

 

If the Custodian issues to the Company, security codes, passwords or test keys
in order that it may verify that certain transmissions of information, including
Proper Instructions, have been originated by the Company, the Company shall take
all commercially reasonable steps to safeguard any security codes, passwords,
test keys or other security devices which the Custodian shall make available.

 

11.TAX LAW

 

11.1       Domestic Tax Law. The Custodian shall have no responsibility or
liability for any obligations now or hereafter imposed on the Company or the
Custodian as custodian of the Securities or the Proceeds, by the tax law of the
United States or any state or political subdivision thereof. The Custodian shall
be kept indemnified by and be without liability to the Company for such
obligations including taxes, (but excluding any income taxes assessable in
respect of compensation paid to the Custodian pursuant to this Agreement),
withholding, certification and reporting requirements, claims for exemption or
refund, additions for late payment interest, penalties and other expenses
(including legal expenses) that may be assessed against the Company, or the
Custodian as custodian of the Securities or Proceeds.

 

29

 

 

11.2       Foreign Tax Law. It shall be the responsibility of the Company to
notify the Custodian of the obligations imposed on the Company, or the Custodian
as custodian of any Securities or related Proceeds, by the tax law of foreign
(i.e., non-U.S.) jurisdictions, including responsibility for withholding and
other taxes, assessments or other government charges, certifications and
government reporting. The sole responsibility of the Custodian with regard to
such tax law shall be to use reasonable efforts to cooperate with the Company
with respect to any claims for exemption or refund under the tax law of the
jurisdictions for which the Company has provided such information.

 

12.EFFECTIVE PERIOD AND TERMINATION

 

12.1       Effective Date. This Agreement shall become effective as of its due
execution and delivery by each of the parties. This Agreement shall continue in
full force and effect until terminated as hereinafter provided. This Agreement
may only be amended by mutual written agreement of the parties hereto. This
Agreement may be terminated by the Custodian or the Company pursuant to Section
12.2.

 

12.2       Termination. This Agreement shall terminate upon the earliest of (a)
occurrence of the effective date of termination specified in any written notice
of termination given by either party to the other not later than ninety (90)
days prior to the effective date of termination specified therein, (b) such
other date of termination as may be mutually agreed upon by the parties in
writing.

 

12.3       Resignation. The Custodian may at any time resign under this
Agreement by giving not less than ninety (90) days advance written notice
thereof to the Company. The Company may at any time remove the Custodian under
this Agreement by giving not less than ninety (90) days’ advance written notice
thereof to the Custodian.

 

12.4       Successor. Prior to the effective date of termination of this
Agreement, or the effective date of the resignation or removal of the Custodian,
as the case may be, the Company shall give Proper Instruction to the Custodian
designating a successor Custodian, if applicable.

 

12.5       Payment of Fees, etc. Upon termination of this Agreement or
resignation or removal of the Custodian, the Company shall pay to the Custodian
such compensation, and shall likewise reimburse the Custodian for its costs,
expenses and disbursements, as may be due as of the date of such termination or
resignation (or removal, as the case may be). All indemnifications in favor of
the Custodian under this Agreement shall survive the termination of this
Agreement, or any resignation or removal of the Custodian.

 

12.6       Final Report. In the event of any resignation or removal of the
Custodian, the Custodian shall provide to the Company a complete final report or
data file transfer of any Confidential Information as of the date of such
resignation or removal.

 

30

 

 

13.REPRESENTATIONS AND WARRANTIES

 

13.1Representations of the Company. The Company represents and warrants to the
Custodian that:

 

(a)it has the power and authority to enter into and perform its obligations
under this Agreement, and it has duly authorized and executed this Agreement so
as to constitute its valid and binding obligation; and

 

(b)in giving any instructions which purport to be “Proper Instructions” under
this Agreement, the Company will act in accordance with the provisions of its
certificate of limited partnership and limited partnership agreement and any
applicable laws and regulations.

 

13.2Representations of the Custodian. The Custodian hereby represents and
warrants to the Company that:

 

(a)it has the power and authority to enter into and perform its obligations
under this Agreement;

 

(b)it has duly authorized and executed this Agreement so as to constitute its
valid and binding obligations;

 

(c)that it maintains business continuity policies and standards that include
data file backup and recovery procedures that comply with all applicable
regulatory requirements; and

 

(d)it is qualified to act as a custodian pursuant to Section 26(a)(1) of the
1940 Act.

 

14.PARTIES IN INTEREST; NO THIRD PARTY BENEFIT

 

This Agreement is not intended for, and shall not be construed to be intended
for, the benefit of any third parties and may not be relied upon or enforced by
any third parties (other than successors and permitted assigns pursuant to
Section 19).

 

15.NOTICES

 

Any Proper Instructions shall be given to the following address (or such other
address as either party may designate by written notice to the other party), and
otherwise any notices, approvals and other communications hereunder shall be
sufficient if made in writing and given to the parties at the following address
(or such other address as either of them may subsequently designate by notice to
the other), given by (i) certified or registered mail, postage prepaid, (ii)
recognized courier or delivery service, or (iii) confirmed facsimile or
electronic mail:

 

31

 

 

(a)if to the Company or any Subsidiary, to

 

Monroe Capital Income Plus Corporation
311 South Wacker Drive, Suite 6400
Chicago, Illinois 60606
Attention: Karina Stahl
Facsimile No.: (312) 258-8350
Email: operationsgroup@monroecap.com

 

With a copy to

 

Monroe Capital Management Advisors LLC
311 South Wacker Drive, Suite 6400
Chicago, Illinois 60606

 

(b)if to the Custodian (other than in its role as Document Custodian), to

 

U.S. Bank National Association
Global Corporate Trust Services
One Federal Street, 3rd Floor
Boston, Massachusetts 02110

Ref: Monroe Capital Income Plus Corporation
Attention: Siu Man Luie

Email: siuman.luie@usbank.com
Fax: (855) 791-2099

 

(c)if to the Custodian solely in its role as Document Custodian, to

 

U.S. Bank National Association
1719 Otis Way

Florence, South Carolina 29501
Mail Code: Ex - SC - FLOR

Ref: Monroe Capital Income Plus Corporation
Attention:         Heather Perkins

E-mail:             heather.perkins@usbank.com
Facsimile No.:(843) 673-0162

 

16.CHOICE OF LAW AND JURISDICTION

 

This Agreement shall be construed, and the provisions thereof interpreted under
and in accordance with and governed by the laws of The Commonwealth of
Massachusetts for all purposes (without regard to its choice of law provisions);
except to the extent such laws are inconsistent with federal securities laws,
including the 1940 Act.

 

17.ENTIRE AGREEMENT; COUNTERPARTS

 

17.1       Complete Agreement. This Agreement constitutes the complete and
exclusive agreement of the parties with regard to the matters addressed herein
and supersedes and terminates as of the date hereof, all prior agreements or
understandings, oral or written between the parties to this Agreement relating
to such matters.

 

32

 

 

17.2       Counterparts. This Agreement may be executed in any number of
counterparts and all counterparts taken together shall constitute one and the
same instrument.

 

17.3       Facsimile Signatures. The exchange of copies of this Agreement and of
signature pages by facsimile transmission or electronic transmission of a .pdf
file shall constitute effective execution and delivery of this Agreement as to
the parties and may be used in lieu of the original Agreement for all purposes.
Signatures of the parties transmitted by facsimile or .pdf file shall be deemed
to be their original signatures for all purposes.

 

18.AMENDMENT; WAIVER

 

18.1       Amendment. This Agreement may not be amended except by an express
written instrument duly executed by each of the Company and the Custodian.

 

18.2       Waiver. In no instance shall any delay or failure to act be deemed to
be or effective as a waiver of any right, power or term hereunder, unless and
except to the extent such waiver is set forth in an express written instrument
signed by the party against whom it is to be charged.

 

19.SUCCESSOR AND ASSIGNS

 

19.1       Successors Bound. The covenants and agreements set forth herein shall
be binding upon and inure to the benefit of each of the parties and their
respective successors and permitted assigns. Neither party shall be permitted to
assign their rights under this Agreement without the written consent of the
other party; provided, however, that the foregoing shall not limit the ability
of the Custodian to delegate certain duties or services to or perform them
through agents or attorneys appointed with due care as expressly provided in
this Agreement.

 

19.2       Merger and Consolidation. Any corporation or association into which
the Custodian may be merged or converted or with which it may be consolidated,
or any corporation or association resulting from any merger, conversion or
consolidation to which the Custodian shall be a party, or any corporation or
association to which the Custodian transfers all or substantially all of its
corporate trust business, shall be the successor of the Custodian hereunder, and
shall succeed to all of the rights, powers and duties of the Custodian
hereunder, without the execution or filing of any paper or any further act on
the part of any of the parties hereto.

 

20.SEVERABILITY

 

The terms of this Agreement are hereby declared to be severable, such that if
any term hereof is determined to be invalid or unenforceable, such determination
shall not affect the remaining terms.

 

21.REQUEST FOR INSTRUCTIONS

 

If, in performing its duties under this Agreement, the Custodian is required to
decide between alternative courses of action, the Custodian may (but shall not
be obliged to) request written instructions from the Company as to the course of
action desired by it. If the Custodian does not receive such instructions within
two (2) Business Days after it has requested them, the Custodian may, but shall
be under no duty to, take or refrain from taking any such courses of action. The
Custodian shall act in accordance with instructions received from the Company in
response to such request after such two (2)- Business Day period except to the
extent it has already taken, or committed itself to take, action inconsistent
with such instructions.

 

33

 

 

22.OTHER BUSINESS

 

Nothing herein shall prevent the Custodian or any of its affiliates from
engaging in other business, or from entering into any other transaction or
financial or other relationship with, or receiving fees from or from rendering
services of any kind to the Company or any other Person. Nothing contained in
this Agreement shall constitute the Company and/or the Custodian (and/or any
other Person) as members of any partnership, joint venture, association,
syndicate, unincorporated business or similar assignment as a result of or by
virtue of the engagement or relationship established by this Agreement.

 

23.REPRODUCTION OF DOCUMENTS

 

This Agreement and all schedules, exhibits, attachments and amendment hereto may
be reproduced by any photographic, photostatic, microfilm, micro-card, miniature
photographic or other similar process. The parties hereto each agree that any
such reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
production shall likewise be admissible in evidence.

 

24.MISCELLANEOUS

 

The Company acknowledges receipt of the following notice:

 

“IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.

 

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify
and record information that identifies each person who opens an account. For a
non-individual person such as a business entity, a charity, a trust or other
legal entity the Custodian will ask for documentation to verify its formation
and existence as a legal entity. The Custodian may also ask to see financial
statements, licenses, identification and authorization documents from
individuals claiming authority to represent the entity or other relevant
documentation.”

 

[PAGE INTENTIONALLY ENDS HERE. SIGNATURES APPEAR ON NEXT PAGE.]

 

34

 

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
and delivered by a duly authorized officer, intending the same to take effect as
of the date first above written.

 

  MONROE CAPITAL INCOME PLUS CORPORATION         By: /s/ Theodore M. Koenig    
Name: Theodore M. Koenig     Title: President and CEO         U.S.  BANK
NATIONAL ASSOCIATION, as   Custodian         By: /s/ Jon C. Warn     Name: Jon
C. Warn     Title: Vice President         U.S.  BANK NATIONAL ASSOCIATION, as  
Document Custodian         By: /s/ Kenneth Brandt     Name: Kenneth Brandt    
Title: Assistant Vice President

 

[Signature Page to Custody Agreement]

 

 

 

 

SCHEDULE A

 

(Trade Confirmation)

 

ON FILE WITH CUSTODIAN

 

 

 

 

 

SCHEDULE B

 

Any of the following persons (each acting singly) shall be an Authorized Person
(as this list may subsequently be modified by the Company from time to time by
written notice to the Custodian):

 

Name Specimen Signature   Theodore Koenig       Aaron Peck       Jeremy
VanDerMeid       Karina Stahl       James Cassady       David Jacobson      

 

 

 

 

EXHIBIT A

 

FORM OF REQUEST FOR RELEASE

 

(attached)

 

 

 

 

 [tv509151_ex10-1img01.jpg]

 

Request for Release of Documents 



 

U.S. Bank Global Corporate Trust Services Attention: Document Custody Services
Receiving Unit 1719 Otis Way Email:      dcs@usbank.com Florence, South Carolina
29501 Fax:         (651) 695-6100 or (651) 695-6101

 

RE:Custody Agreement, dated as of [                         ], 2018 (the
“Custody Agreement”) between Monroe Capital Income Plus Corporation (the
“Company”) and U.S. Bank National Association, as custodian and document
custodian (the “Document Custodian”)

 

Pursuant to Section 3A of the Custody Agreement, we request the release of the
Required Loan Documents (or Underlying Loan Documents) relating to the Loans
listed on the attached Excel spreadsheet for the reason indicated below:

 

Reason for Requesting Documents (Check One):

 

  1) Loan Paid in Full   2) Loan being Substituted   3) Loan being Liquidated by
Company   4) Other- Description Needed Below

 

Company:   Authorized Representative:   Name (Printed):   Title (Printed):  
Date:   Phone:  

 

File Delivery Instructions – Address Needed            

 

Upon Completion of Request, for Release, please scan and email the request to
the appropriate DCS Vault Location. If applicable, please indicate if the
request is a “Rush” in the subject line. Please fax the form if you do not have
access to email.

 

Florence: dcsflorencescreleases@usbank.com Frederick:
electronic.release.requests@usbank.com Jacksonville:
dcsctsjacksonville.requests@usbank.com Saint Paul: dcs@usbank.com St.
Petersburg: documentcustody.stpete@usbank.com Rocklin: dcs-rocklin@usbank.com
Tempe: tempe.dcs.request@usbank.com

 

 

 